In Chancery

Between


George Sharp & James N. Tuttle, vs. Thomas Palmer Friend Palmer, Emetine Palmer & Henrietta Palmer


j'Complainants,


Defendants

To the Honorable the Judges of the Supreme Court of the Territory of Michigan in Chancery sitting —
In pursuance of a decretal order of the Court made in the above cause bearing date the thirtieth day of December 1829 by which among other things it was *522adjudged, directed, ordered and decreed, that all and singular the mortgaged premises mentioned and described in the Complainant’s bill of Complaint in this cause, should be sold at public auction to the highest bidder by and under the direction of Robert Abbott one of the masters of this court the said master giving three weeks previous notice of the time and place of the sale thereof in some newspaper printed in the City of Detroit in the Territory aforesaid which said mortgaged premises is described in the complainant’s bill of complaint as follows, to wit— being part of lot numbered four in Section numbered three of City lots in Detroit according to the plan of the said City, and beginning at the north Corner of said lot on the boundary line between this lot and the lot now occupied by John McDonnell, and running thence southerly on the said boundary line Eighty feet thence westerly at a right angle with the said boundary line, forty feet, to the line of Griswold Street, thence northerly, along the border of said street, Eighty feet, to Jefferson avenue, thence Eastwardly along the border of said avenue, forty feet to the place of beginning containing by estimation three thousand two hundred square feet be the same more or less with a Brick building thereon erected—• And it was further ordered and decreed that the said Master should execute a deed of the same to the purchaser thereof and that out of the proceeds of said sale, the sum of four thousand six hundred and nineteen dollars, and sixty Eight Cents and interest thereon, with the costs of suit be paid to the said complainants and that the residue of said Monies if any there be, remain with said Master subject to the further order and decree of this court; and further that the said master should make report of his proceedings therein at the next term thereof. I, the subscriber, one of the masters of this honorable Court by virtue of and pursuant to the said order, do hereby report, that all and singular the mortgaged premises herein above particularly mentioned and described were on the 11th day of August 1830, by me duly advertised and noticed for sale at public auction at the Market House in the City of Detroit for the 6th day of September, at twelve o’clock at noon of that day; that the said notice contained a description of the said mortgaged premises, and was published in a public newspaper weekly printed and published in the City of Detroit, to wit— in the news paper entitled the North Western Journal, for three weeks, once in each week, previous to the sale of the said mortgaged premises. And I do further report that on the 6th day of September, the day on which the said premises were so advertised to be sold as aforesaid, I attended at the place of sale and that the said mortgaged premises were duly sold under my direction by one of the auctioneers for the City and County of Wayne and was fairly struck off to George Sharp for the sum of three Thousand five hundred dollars which money after deducting the sum of $126.25. the costs in this suit was paid into the hands of the complainants as the proceeds of the sale of the said mortgaged premises; and I do further report that I have executed a good and sufficient deed for the said premises so sold as aforesaid to the above named purchaser— All which I respectfully submit to this honorable Court.
Detroit 7th day of September A D. 1830
Robert Abbott
Master in Chancery
*523Bill of Costs
Clerk 7 -56^
Sheriff 3.C16K
Printers bill 4.00
Justice taks affidavit of Publication •25
Solicitor 10.00
Masters report on Morte. 3.00
Printers bill for notice of Sale 2.50
Ringing bell .Vi}4
Masters com11 per cent on $3500 am1 of sale 87.50
Drawing deed 5.00
acknowledging do •25
Drawing and making report of Sale 3.00
$126.25
Recd fees due Clerk $7 56^ Jn° Winder
Amount of sale $3500
Deduct Bill of costs 126.25
Balance to apply on 1 Mortgage— J $3373-75
(All Costs paid to the officers as per receipts on Calendar)

[.Attached to the foregoing

Recd of Robert Abbott Esq
three thousand three hundred and seventy three dollars, and seventy five cents, being amount of purchase money (after deducting the costs & charges of the suit, and sale) in the case of Sharp & Tuttle vs Thomas Palmer, and others, in chancery.—
Sharp & Tuttle
Sept. 8. 1830.— By E. Farnsworth
their atty & Solr